                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                       MACON DIVISION

    GERALD MARSHALL,                                )
                                                    )
                    Plaintiff,                      )
                                                    )
           v.                                       )    CIVIL ACTION NO. 5:19-CV-260 (MTT)
                                                    )
    ROBINS FINANCIAL CREDIT                         )
    UNION,                                          )
                                                    )
                    Defendant.                      )
                                                    )

                                                  ORDER

            Defendant Robins Financial Credit Union has moved to dismiss Plaintiff Gerald

    Marshall’s complaint. Doc. 14. Marshall, a consumer, alleges that Robins, a credit

    union, “is inaccurately reporting its tradeline (‘Errant Tradeline’) with an erroneous

    scheduled monthly payment amount of $524.00 on Plaintiff’s Trans Union 1 credit

    disclosure,” even though he “no longer has an obligation to make monthly payments to

    Robins,” and failed to reasonably investigate his dispute of this report, all in violation of

    the Fair Credit Reporting Act. Doc. 1 ¶¶ 7−8, 13−17. On March 5, 2019, Marshall first

    noticed the alleged inaccuracy on his Trans Union credit disclosure, and after disputing

    the tradeline with Trans Union, Trans Union forwarded the dispute to Robins. Id. ¶¶

    9−13. Robins failed or refused to report the scheduled monthly payment as $0.00. Id.

    ¶¶ 12, 13, 16. Marshall saw the same inaccuracy again on his June 4 Trans Union

    credit disclosure. Id. ¶ 16.

            The Federal Credit Reporting Act forbids creditors from furnishing “any

    information relating to a consumer to any consumer reporting agency . . . that . . . is



1   Trans Union was previously terminated as a party pursuant to a stipulation of dismissal. Doc. 20.
    inaccurate.” 2 15 U.S.C. § 1681s-2(A)−(B) (emphasis added). Robins contends the

    monthly payment amount is an “historical term” for an account that has been paid and

    closed, and it has thus not reported inaccurate or misleading information. Doc. 14-2 at

    2−3. In support, Robins provided the affidavit of Robert Dyal, Robins’ vice president in

    charge of lending, stating that the information regarding Marshall’s account reported by

    Robins was correct, and attached the information Robins sent to Trans Union. Doc.

    24. In response, Marshall filed copies of his March 5 and June 4 Trans Union credit

    reports, showing the same information as the information Robins sent to Trans Union.

    Docs. 25-1; 25-2.

          Courts generally do not consider matters outside the pleadings on a motion to

    dismiss. Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000).

    Because Marshall referenced the documents provided in his complaint, the Court is not

    required to convert the motion to dismiss to a motion for summary judgment. Brooks v.

    Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1368 (11th Cir. 1997) (citations

    omitted). But out of an abundance of caution, the Court will convert the motion to

    dismiss to a motion for summary judgment. Accordingly, the Court ORDERS Robins’

    motion to dismiss (Doc. 14) be converted into a motion for summary judgment, and the

    parties are given fourteen days to submit any additional material or briefs, if needed.

          SO ORDERED, this 22nd day of January, 2020.

                                                        S/ Marc T. Treadwell
                                                        MARC T. TREADWELL, JUDGE
                                                        UNITED STATES DISTRICT COURT




2 Marshall’s claim that Robins failed to conduct a reasonable investigation or correct the inaccurate
tradeline fails without proof of an inaccuracy. See Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1313
(11th Cir. 2018).

                                                  -2-
